Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A message was left on Attorney Thomas A. Miller’s voicemail seeking approval for the correction of typographical errors (i.e. claims 1 and  17 do not end with a period punctuation mark) on July 20, 2022, as of July 29, 2022 no reply has been received.
Per MPEP 707.02: Examiner’s Amendment Without Prior Authorization by Applicant or Applicant’s Attorney:
Examining attorneys have the discretion to amend applications by examiner’s amendment without prior approval by the applicant or the applicant’s qualified U.S. attorney (sometimes referred to as a "no-call" examiner’s amendment) in the following situations…
(6) Correction of obvious misspellings, typographical errors…

The application has been amended as follows: 


IN CLAIM 1, at the end of the last line:
replace -- ; or --  with -- . –

IN CLAIM 17, at the end of the last line:
replace -- ; or --  with -- . –

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887. The examiner can normally be reached 11:30-8:00 (8:30-5pm Pacific Time) Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP SOBUTKA/           Primary Examiner, Art Unit 2648